DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (1/31/21 Remarks: page 7, line 10 - page) have been fully considered but they are not persuasive.
Applicant argues (1/31/21 Remarks: page 7, line 10 – page 8, line 11) that claims 20 and 21 do not have substantially identical scope. In particular, Applicant argues (1/31/21 Remarks: page 8, lines 6-9):
Applicant submits that while the single graphical user input tool in Claim 20 is shown in response to obtaining the color selection command, this does not automatically mean that the graphical color selection tool is shown before sowing [sic; review of claim 21 suggests that this should read “showing”] the single graphical user input tool, as defined in Claim 21.
However, claim 13 (from which claims 20 and 21 ultimately depend) describes (claim 13, lines 5-8) the graphical color selection tool as comprising a pointer, and the determining of a selected color in accordance with the image at the pointer location; the claimed invention does not appear to present any alternative way in which the selected color may be determined. 
Applicant argues (1/31/21 Remarks: page 8, line 12 – page 11, line 24, particularly page 9, line 11 – page 10, line 7) that the present invention is limited to processing of a “specific hue value”, which Applicant argues does not include a range of tolerance around a selected color value as in the Prior Art of record. Applicant argues that the description of the invention in the Specification indicates the presence of a tolerance range to be optional (“a tolerance may be used”), and that the invention thus includes the use of only an exact color value.
However, the claim language specifying “a specific hue value” does not appear to expressly exclude a range of tolerance around a color value. The language of the Specification describing the tolerance as optional supports the interpretation of a “specific hue value” as either including or not including such a tolerance range. Thus, the broadest reasonable interpretation of this language would encompass the reading of this term on a color value within a tolerance range.

Applicant’s arguments with respect to claim 1 are addressed above.
Applicant argues (1/31/21 Remarks: page 12, lines 4-7) that claims 2-10, 14-16, & 18-21 are allowable by virtue of their dependency from claims 1 & 13.
Applicant’s arguments with respect to claims 1 & 13 are addressed above.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663